Citation Nr: 0702728	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-09 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The appellant is the spouse of a deceased veteran who had 
service as a Philippine Scout from May 1946 to March 1949.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died in April 2003; the immediate cause of 
death was massive intracerebral hemorrhage; the antecedent 
cause of death was hypertensive cardiovascular disease.  

2.  At the time of his death, service connection was in 
effect for hemorrhoids and residuals of fracture of fifth 
finger, right hand.  

3.  Intracerebral hemorrhage and hypertensive cardiovascular 
disease, the cause of the veteran's death, were not shown in 
service or within the first post-service year, and have not 
been shown by competent evidence to be associated with the 
veteran's period of active duty service or any service-
connected disability.  

4.  The veteran's only recognized period of service was as a 
Philippine Scout from May 1946 to March 1949.





CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2006).

2.  The basic eligibility requirements for purposes of 
entitlement to VA nonservice-connected death pension benefits 
have not been met.  38 U.S.C.A. §§ 101, 107, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement regarding the veteran's 
service connection claim for cause of death.  The discussions 
in the January 2004 VCAA letter have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in the January 2004 VCAA 
letter, the appellant was advised of the types of evidence VA 
would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the January 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The Board is mindful that the VCAA letter did not address the 
appellant's claim for nonservice-connected death pension 
benefits.  When the law and not the evidence is dispositive 
of the claim, the VCAA is not applicable.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).  As the law is dispositive 
as to the death pension issue, VCAA is not applicable.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the appellant prior to the rating decision on 
appeal.  Accordingly, the requirements the Court set out in 
Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 

In the present appeal, regardless of whether the appellant 
was provided notice of the types of evidence necessary to 
establish disability ratings or effective dates for issues on 
appeal, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board is denying the appellant's claims any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA and private medical records to 
include the veteran's private terminal records dated in April 
2003 and received in March 2005.  There is no indication that 
there is additional evidence that needs to be obtained.  
Furthermore, in April 2005, the appellant indicated that she 
had no more evidence to submit and requested that her appeal 
immediately be certified to the Board.  The Board is 
cognizant of the fact that in a July 2005 statement the 
appellant subsequently argued that her case be remanded to 
the RO in order for her to submit additional evidence and 
contentions.  The Board finds, however, that a remand is not 
necessary in this instance since the appellant gave no 
indication as to the specific nature or location of this 
putative evidence.  The appellant is reminded that "The duty 
to assist is not always a one-way street.  If [an appellant] 
wishes help, [s]he cannot passively wait for it in those 
circumstances where [s]he may or should have information that 
is essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  A remand is not 
warranted as appropriate duty to assist letters were sent to 
the appellant and in February 2006 the RO sent her a letter 
advising her that her appeal was being certified to the Board 
and that her records were being transferred to Washington, 
D.C.  Hence, under these circumstances, no further action is 
necessary to assist the claimant with the claims.  

Analysis

Service connection for the cause of the veteran's death.

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the causes of the veteran's death were 
reported on the death certificate to be the following:  the 
immediate cause was massive intracerebral hemorrhage; the 
antecedent cause was hypertensive cardiovascular disease.  
The Board first considers whether any of these disorders were 
related to the veteran's service.  

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  However, that an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

A review of the record indicates that the veteran during his 
lifetime was service connected for the following:  
hemorrhoids and residuals of fracture of fifth finger, right 
hand.  

The veteran's service medical records are negative for any 
cardiovascular disorder.  Post service medical records for 
many years after the veteran's service are negative for any 
high blood pressure or heart disorder.  A March 1968 medical 
record showed hypotension.  In December 1977 the veteran was 
hospitalized for hypertensive cardiovascular disease.  A July 
2003 record from the hospital where the veteran died, 
indicated that he was confined from April 9, 2003 to April 
10, 2003 for massive intracerebral hemorrhage, hypertensive 
cardiovascular disease, hemorrhoids, active bleeding, and 
rectal prolapse.  An April 2003 CT scan found acute 
intraventricular bleed and subarachnoid hemorrhage and x-rays 
revealed atheromatous aorta.  Thus any hypertensive 
cardiovascular disorder appears to be many years after 
service.  Moreover, there is no medical opinion in the claims 
folder suggesting any link between the veteran's death and 
his service. 

Based on the record, the Board must conclude that there is a 
clear preponderance of the evidence against a finding that 
the veteran's hypertensive cardiovascular disease was 
manifested during service, or that it was manifested within 
one year of his discharge from service or that it was 
otherwise related to his military service.  The causes of the 
veteran's death were clearly manifested many years after 
service and have not been shown by competent evidence to be 
related thereto.  

Entitlement to nonservice-connected death pension benefits

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945, and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  Active service will be the period certified 
by the service department.  38 C.F.R. § 3.41.

The United States Court of Appeals for Veterans Claims has 
held that the Secretary has lawfully promulgated regulations 
making service department findings "binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

As noted in the introduction, service department records show 
that the appellant's spouse served with the Philippine Scouts 
from May 1946 to March 1949.  The provisions discussed above 
clearly preclude the granting of benefits for nonservice-
connected pension for individuals who had such service.  Thus 
the appellant is not eligible for VA nonservice-connected 
death pension benefits because the veteran did not have the 
requisite service for such benefits.  Where a claim is for a 
benefit not provided by law, it is properly denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board notes 
that the appellant has asserted that she may be entitled to 
benefits under newer legislation, however any amendments do 
not create a basis for finding that the appellant has legal 
entitlement to death pension based on her deceased spouse's 
service.  See 38 U.S.C.A. § 107(a) (West 2002).

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.  




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


